1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,936

10 JOCLYN TELLES,

11          Defendant-Appellant,


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Stephen Bridgforth, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Jacqueline Cooper, Acting Chief Public Defender
18 Adrianne R. Turner, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
 1        Defendant-Appellant Joclyn Telles (Defendant) appeals her conviction for

 2 battery on a police officer. We issued a notice of proposed summary disposition,

 3 proposing to uphold the conviction.       Defendant has filed a memorandum in

 4 opposition. After due consideration, we remain unpersuaded. We therefore affirm.

 5        In her memorandum in opposition, Defendant continues to argue that the district

 6 court erred in excluding the testimony of an expert witness. [MIO 3-5] As we

 7 explained at greater length in the notice of proposed summary disposition, insofar as

 8 the witness was unable to render an opinion, [MIO 2] we fail to see how his testimony

 9 could either have been relevant or of assistance to the jury. See generally State v.

10 Downey, 2008-NMSC-061, ¶ 30, 145 N.M. 232, 195 P.3d 1244 (observing that “

11 expert testimony is inadmissible under Rule 11-702 unless it will assist the trier of

12 fact,” and further noting that this requirement goes primarily to relevance). The

13 memorandum in opposition contains no further argument or authority to persuade us

14 otherwise. As a result, we conclude that the exclusion of his testimony was well

15 within the district court’s discretion.

16        Defendant also renews her challenge to the exclusion of two potential witnesses

17 as a discovery sanction. [MIO 5-6] As we previously stated, in light of Defendant’s

18 failure to fulfill her responsibility to facilitate interviews despite numerous

19 continuances, given the dim prospects of obtaining interviews in the future, and


                                             2
 1 because the probative value of the witnesses’ testimony was speculative at best, the

 2 exclusion of their testimony appears to have been reasonable and appropriate. See

 3 generally State v. Harper, 2010-NMCA-055, ¶ 22, 148 N.M. 286, 235 P.3d 625

 4 (observing that Rule 5-503 encompasses witness interviews, and characterizing the

 5 facilitation of such interviews as a responsibility), cert. granted, 2010-NMCERT-006,

 6 148 N.M. 584, 241 P.3d 182; cf. State v. Torres, 1999-NMSC-010, ¶ 10, 127 N.M. 20,

 7 976 P.2d 20 (listing various factors to be taken into consideration). Because the

 8 memorandum in opposition contains nothing substantive to alter our assessment, we

 9 conclude that the district court did not abuse its discretion.

10        Accordingly, for the reasons stated above and in our notice of proposed

11 summary disposition, Defendant’s conviction is AFFIRMED.

12        IT IS SO ORDERED.



13                                                ______________________________
14                                                MICHAEL E. VIGIL, Judge
15 WE CONCUR:



16 ______________________________
17 JONATHAN B. SUTIN, Judge




                                              3
1 ______________________________
2 RODERICK T. KENNEDY, Judge




                                   4